Citation Nr: 0416366	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel








INTRODUCTION

The veteran had active military service from July 1965 to 
June 1969.  
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to service connection for tinea pedis.  


FINDINGS OF FACT

1.  The evidence of record shows that the veteran served in 
the Republic of Vietnam, and was awarded the Combat Action 
Ribbon.

2.  The veteran stated that his feet were immersed in water 
most of the time while serving in Vietnam.  

3.  The evidence of record shows that the veteran currently 
has tinea pedis.

4.  Competent medical evidence shows that the veteran's 
chronic immersion of his feet in water while serving in 
Vietnam likely caused his tinea pedis.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's diagnosed tinea pedis was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

According to his record of service (DD-214), the veteran was 
awarded the Combat Action Ribbon.  In a July 2002 response to 
the RO's request for information, it was indicated that the 
veteran served in the Republic of Vietnam from May 1968 to 
June 1969.

The veteran's March 1965 enlistment examination indicated 
clinically normal feet and skin.  According to the report of 
medical history at the time, the veteran did not ever have or 
presently have foot trouble, or any indicated skin trouble.  
A January 1968 medical examination revealed clinically normal 
feet and skin.  A March 1969 medical exam indicated 
clinically normal feet and skin.  According to the report of 
medical history at the time, the veteran either previously 
had or presently had foot trouble.  The veteran's June 1969 
separation examination indicated clinically normal feet and 
skin.  

In January 2001, Dr. C.P. submitted a statement stating that 
he had treated the veteran in November 2000, December 2000, 
and January 2001.  His chief complaint was of dry, cracked, 
scaly feet which had been a problem since the war in South 
East Asia.  The veteran stated that he had contracted jungle 
rot during this time, and his feet had never been resolved 
since that time.  At his November 2000 exam, Dr. C.P. noted 
dry, cracked, flaky skin of both feet, especially the heels 
with positive fissures.  The surrounding web spaces 1-3 
bilaterally were noted to have positive erythema and 
macerations.  The skin was severely dry and cracked in this 
area.  The surrounding digits and dorsal aspect of the foot 
were also noted to have positive erythema and pruritus skin.  
In November 2000, the veteran was diagnosed with tinea pedis 
bilaterally, macerated web spaces 1-4 bilaterally, fissures, 
bilateral web spaces 1-3 and xerosis bilaterally.  Corrective 
treatment was discussed and medication was given to the 
veteran.  Dr. C.P. stated that the veteran had an ongoing 
history of athlete's foot, probably secondary to the war.  

In February 2002, the veteran filed a claim seeking service 
connection for jungle rot and immersion foot.  He indicated 
that his disability began in July 1969. 

Progress notes from April 2002 indicated that the veteran was 
assessed as having fungal infection of both feet, left much 
more involved than right.  

In a statement dated May 2002, Dr. C.P. stated that he had 
been seeing the veteran since November 2000.  The veteran had 
continued complaints of pain, swelling, itching, and cracking 
of both feet.   At his May 2002 exam, he was treated with 
manual debridement of all hyperkeratotic and thickened 
tissue.  He was given several medications for his condition.  
In December 2000, Dr. C.P. told the veteran that his disorder 
might be an ongoing problem for the rest of his life 
secondary to being infected with a fungus.  

In a statement dated May 2002, Dr. M.K. stated that on and 
about 1982, he treated the veteran for severe tinea pedis 
which resulted in swelling of the right foot.

In August 2002, the veteran received a VA examination.  
According to the exam report, examination of the service 
medical records failed to reveal any evidence of skin 
complaints.  According to medical history, the veteran served 
in the Marine Corps, and was in Vietnam from 1968 to 1969.  
During the monsoon season, the veteran stated that his feet 
were immersed in water most of the time while stationed at 
Quang-Tri, Vietnam.  He developed cracked dry feet, the onset 
of which he claimed was in the early 1970s.  Physical 
examination of the veteran revealed dramatic scale on the 
sole of the left foot with slight fissuring, scale between 
the toes with all five toenails to be dystrophic, the scale 
proceeding up to the dorsal aspects of the toes, and a little 
bit on the dorsal forefoot.  On the right foot, there was 
scale between his toes on all five toes.  The diagnosis was 
severe tinea pedis and onychomycosis.  The VA examiner 
commented that chronic immersion in water certainly was a 
predisposing factor for tinea pedis.  He noted that the lack 
of data in the service records, however, argued against this.  
On the other hand, certainly the year 1970 was within one 
year of discharge; therefore, a connection can be made, given 
that there was no other likely cause ascertainable by this 
examiner for the tinea pedis. 

The veteran's ex-spouse submitted a statement dated October 
2002.  She indicated that prior to leaving for Vietnam, the 
veteran did not have foot problems.  Upon his return, he had 
dry, scaly, rashy red feet.

In an April 2003 statement, Dr. M.K. stated on and about 
1982, he treated the veteran for severe tinea pedis which 
resulted in swelling of the right foot.  He no longer had 
access to the veteran's records since his practice was sold 
in 1993.

Analysis

I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 2003 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    
 
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  Second, the RO must inform the claimant of the 
information and evidence the VA will seek to provide.  Third, 
the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  Finally, the 
RO must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In May 2002, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of May 2002, the 
RO explained the information and evidence needed to 
substantiate a claim for service connection, with specific 
references to the need to provide medical evidence showing 
that the veteran currently had the disability claimed, and to 
provide medical evidence connecting the current disability to 
an injury, disease, or event in military service.  The letter 
also explained what portion of the evidence and information 
would be obtained by VA, noting, for example, that VA would 
attempt to obtain such things as medical records, employment 
records, and records from other Federal agencies.  With 
regard to the claimant's responsibilities in the development 
of the claim, the letter of May 2002 explained that the 
claimant needed to provide VA with such information as 
medical or lay evidence of current disability, evidence 
showing the disability began in service, and medical evidence 
relating the current disability to service.  The claimant was 
also asked to provide private medical records and active duty 
records.  Finally, the claimant was asked to tell VA about 
any additional evidence he wanted VA to obtain and consider 
for the condition claimed.  Thus, the letter of May 2002, as 
well as several other documents sent to the claimant during 
the course of the development of the claim, provided notices 
as required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the instant case, the record reflects that a VCAA letter 
was sent in May 2002.  The letter told the veteran what 
evidence was needed to substantiate a claim for service 
connection.  The veteran has been made aware of how VA would 
assist him in obtaining evidence and information.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  After the RO issued the VCAA 
letter, it is noted that the veteran actively participated in 
the development of his claim.  For example, the veteran 
submitted various private medical records, his notice of 
disagreement, his substantive appeal, and he was given a VA 
examination.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.

II.	Service connection for tinea pedis.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

If service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

In the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

In this case, the question that must be answered regarding 
the veteran's claim is whether his current tinea pedis is 
related to service.  

First, it is clear that the veteran currently has a bilateral 
foot disability.  In November 2000, Dr. C.P. diagnosed the 
veteran with tinea pedis bilaterally, macerated web spaces 1-
4 bilaterally, fissures, bilateral web spaces 1-3 and xerosis 
bilaterally.  December 2000, January 2001, and May 2002 
examinations by Dr. C.P. indicated an on-going problem, as 
the veteran continued to complain of pain, swelling, itching, 
and cracking of both feet.   At the veteran's August 2002 VA 
examination, the diagnosis was severe tinea pedis and 
onychomycosis.     

Regarding an injury or event in service, the veteran stated 
that his bilateral foot condition began in service.   
Although his service medical records do not show development 
or incurrence of a foot condition in service, credible 
evidence exists that the veteran's foot disability was caused 
by an in-service injury or event.  Again, the Board notes 
that the veteran served in the Republic of Vietnam from May 
1968 to June 1969, and he was awarded the Combat Action 
Ribbon.  Therefore, the Board finds that the veteran served 
in combat.  Accordingly, the Board finds that the veteran's 
recitation of in-service events - namely, that he had his 
feet immersed in water for long periods while serving in 
Vietnam - is credible.  

Last, there is competent and credible evidence that supports 
a medical nexus between the veteran's current tinea pedis and 
the claimed event in service.  In August 2002, after 
reviewing the C-file and examining the veteran, the VA 
examiner stated that chronic immersion in water certainly was 
a predisposing factor for tinea pedis.  He noted that the 
veteran's lack of data in the service records did not support 
the claim.  Nonetheless, the VA examiner concluded that a 
connection between the veteran's chronic immersion in water 
and service can be made.  He further stated that, in his 
opinion, there was no other likely cause ascertainable for 
the veteran's tinea pedis. 

Therefore, the Board finds that the various items of medical 
evidence weigh in favor of granting the veteran's claim.  
There is at least an approximate balance as to the positive 
and negative evidence of record.  Accordingly, pursuant to 38 
C.F.R. § 3.102, the benefit of the doubt is granted to the 
veteran, and he is granted service connection for tinea 
pedis.  


ORDER

Service connection for tinea pedis is granted.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



